Exhibit 10.1
TERMINATION AGREEMENT
     This TERMINATION AGREEMENT (this “Termination Agreement”) is made and
entered into as of September 15, 2011, among Transatlantic Holdings, Inc., a
Delaware corporation (“Transatlantic”), Allied World Assurance Company Holdings,
AG, a corporation limited by shares organized under the laws of Switzerland
(“Allied World”), and GO Sub, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Allied World (“Merger Sub”), with such foregoing
entities also referred to hereafter individually as a “Party” or collectively as
the “Parties.”
RECITALS
     WHEREAS, Transatlantic, Allied World and Merger Sub have entered into a
Merger Agreement, dated as of June 12, 2011 (the “Merger Agreement”); and
     WHEREAS, the respective Boards of Directors of Transatlantic and Allied
World have determined to terminate the Merger Agreement on the terms provided
for herein.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties to this Termination
Agreement hereby agree as follows:
Section 1. Termination of Merger Agreement and Payments.
     1.1 Merger Agreement. Pursuant to Section 8.1(a) of the Merger Agreement,
the Merger Agreement is hereby terminated (including, for the avoidance of
doubt, with respect to provisions that purport to survive the termination
thereof) and is of no further force or effect, effective as of the date hereof,
and none of Allied World, Merger Sub, Transatlantic, any of their respective
Subsidiaries or Affiliates or any of the officers or directors of any of the
foregoing shall have any liability of any nature whatsoever under the Merger
Agreement, or in connection with the transactions contemplated by the Merger
Agreement; provided, however, that nothing contained in this Section 1 shall
relieve any party hereto from any liability for any willful breach of a
representation or warranty or any willful breach of any covenant contained in
the Merger Agreement.
     1.2 Payments.
          (a) Within two Business Days of the date hereof, Transatlantic shall
pay to Allied World by wire transfer of same day funds, to an account specified
by Allied World, the amount of US$48,256,000 (representing the sum of (i) a
termination fee of US$35,000,000 and (ii) the Expense Reimbursement for Allied
World in the amount of US$13,256,000).
          (b) If, on or prior to September 15, 2012, Transatlantic or any of its
Subsidiaries enters into any definitive agreement in respect of any Competing
Transaction, or recommends or submits a Competing Transaction to its
stockholders for adoption, or a

 



--------------------------------------------------------------------------------



 



transaction in respect of a Competing Transaction is consummated (each, a
“Triggering Event”), then Transatlantic shall pay, within two Business Days
following the occurrence of a Triggering Event, to Allied World by wire transfer
of same day funds to an account specified by Allied World, the amount of
US$66,744,000 (which amount represents $115,000,000 less the amount paid
pursuant to Section 1.2(a)); provided that for purposes of this Section 1.2(b),
any reference in the definition of Competing Transaction (as set forth in the
Merger Agreement) to 10% shall be deemed to be a reference to 50%.
Section 2. Representations and Warranties. Each of Transatlantic, Allied World
and Merger Sub hereby represents and warrants as to itself that: (a) it has full
power and authority to enter into this Termination Agreement and to perform its
obligations hereunder in accordance with its provisions, (b) it has duly
authorized, executed and delivered this Termination Agreement, and (c) assuming
due power and authority of, and due execution and delivery by, the other parties
hereto, this Termination Agreement constitutes a legal, valid and binding
obligation of such party, enforceable in accordance with its terms, subject to
the Bankruptcy and Equity Exception. Except as expressly set forth in this
Section 2, no Party makes additional representations or warranties express,
implied or statutory as to any other matter whatsoever.
Section 3. Release. Except for the payments explicitly contemplated by this
Termination Agreement, Transatlantic, Allied World and Merger Sub agree that no
party hereto shall have any obligations to make any other payments to any other
party, under Section 6.6 of the Merger Agreement or otherwise arising out of or
related to any aspect of the Merger Agreement, and notwithstanding anything in
Section 6.6 and Section 8.2 of the Merger Agreement to the contrary, each of
Transatlantic, Allied World and Merger Sub, on behalf of itself and each of its
parents, Affiliates and Subsidiaries, and its directors, officers, employees,
successors and assigns (collectively, the “Releasing Parties”), hereby
irrevocably releases, acquits, forever discharges and covenants not to sue the
other, and each and all of its parents, Affiliates and Subsidiaries, and their
past and present officers, directors, employees, agents, representatives,
attorneys, advisors, successors and assigns (collectively, the “Released
Parties”) of and from any and all claims, demands and causes of action, whether
now known or unknown, that the Releasing Parties, severally or jointly with
others, had, has or may have against the Released Parties, or any of them by
reason of, arising out of or relating to any aspect of the Merger Agreement
(collectively, the “Released Claims”), other than any claim relating to any
willful breach of a representation or warranty or any willful breach of any
covenant contained in the Merger Agreement. Notwithstanding the foregoing, the
Released Claims shall not include any claims, demands or causes of action that
arise after the date of this Termination Agreement out of the terms of the
Confidentiality Agreement (which the parties agree and acknowledge remains in
effect in accordance with its terms) or this Termination Agreement.
Section 4. Miscellaneous.
     4.1 Governing Law and Submission to Jurisdiction. This Termination
Agreement and all disputes or controversies arising out of or relating to this
Termination Agreement or the transactions contemplated hereby shall be governed
by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.
Each of the Parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this

2



--------------------------------------------------------------------------------



 



Termination Agreement brought by any Party or its Affiliates against any other
Party or its Affiliates shall be brought and determined in the Court of Chancery
of the State of Delaware, provided that if jurisdiction is not then available in
the Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware.
Each of the Parties hereby irrevocably submits to the jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Termination Agreement and the transactions contemplated hereby.
Each of the Parties agrees not to commence any action, suit or proceeding
relating thereto except in the courts described above in Delaware, other than
actions in any court of competent jurisdiction to enforce any judgment, decree
or award rendered by any such court in Delaware as described herein. Each of the
Parties further agrees that notice as provided for in the Merger Agreement shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Termination Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Delaware as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper or (iii) this
Termination Agreement, or the subject matter hereof, may not be enforced in or
by such courts.
     4.2 Defined Terms. All capitalized terms used herein without being
specifically defined are used as defined in the Merger Agreement. All references
to the Merger Agreement in this Termination Agreement shall refer to the Merger
Agreement as in effect immediately prior to the execution of this Termination
Agreement. All notices and other communications under this Termination Agreement
shall be given in accordance with the notice provisions set forth in Section 9.2
of the Merger Agreement.
     4.3 Press. Immediately following the execution and delivery of this
Termination Agreement, Transatlantic and Allied World shall issue separate press
releases announcing, among other things, the execution of this Termination
Agreement and the Parties hereto agree that the portions of such press releases
that relate to this Termination Agreement or the termination of the Merger
Agreement and the transactions contemplated by either of the foregoing, shall be
subject to the prior review and approval (not to be unreasonably withheld,
conditioned or delayed) of the other Party. Each of Transatlantic and Allied
World shall have the right to make such other statements as it deems necessary
or appropriate; provided that, other than as a Party may determine based on
advice of counsel is necessary to respond to any legal or regulatory process or
proceeding or as may be required by law, regulation or security exchange listing
requirement, each of the Parties hereto will use its commercially reasonable
efforts not to make any public statements (including in any filing with the
Securities and Exchange Commission or any other regulatory or governmental
agency, including any stock exchange, or except as may be required by law) that
are materially inconsistent with, or otherwise contrary to, the jointly approved
statements in the press releases issued pursuant to this Section 4.3.

3



--------------------------------------------------------------------------------



 



     4.4 Binding Nature and Assignment. All of the terms and provisions of this
Termination Agreement shall be binding upon and inure to the benefit of the
Parties and their respective executors, heirs, legal representations, successors
and permitted assigns. Neither this Termination Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof nor any of the
documents executed in connection herewith may be assigned by Allied World or
Merger Sub, on the one hand, and Transatlantic, on the other hand, without the
written consent of the other Party.
     4.5 Interpretation. Whenever possible, each provision or portion of any
provision of this Termination Agreement shall be interpreted in such manner as
to be effective and valid under applicable Law, but if any provision or portion
of any provision of this Termination Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Termination Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision or portion
of any provision had never been contained herein.
     4.6 Amendments and Waiver. This Termination Agreement and all exhibits and
schedules hereto set forth the entire understanding of the Parties and may be
modified only by a written instrument duly executed by each Party.
     4.7 Counterparts. This Termination Agreement may be executed in one or more
counterparts, which may be delivered by facsimile transmission, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.
[The remainder of this page has been intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Transatlantic, Allied World and Merger Sub have caused
this Termination Agreement to be executed by their respective officers thereunto
duly authorized as of the date first above written.

           
TRANSATLANTIC HOLDINGS, INC.
      By:   /s/ Gary A. Schwartz         Name:   Gary A. Schwartz       
Title:   Executive Vice President and
General Counsel        ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG
      By:   /s/ Scott A. Carmilani         Name:   Scott A. Carmilani       
Title:   President and Chief Executive Officer            By:   /s/ Wesley D.
Dupont         Name:   Wesley D. Dupont        Title:   Executive Vice
President, General Counsel and Corporate Secretary        GO SUB, LLC
      By:   Ocean Holdings (U.S.) Inc., its Sole and        Managing Member     
      By:   /s/ Wesley D. Dupont         Name:   Wesley D. Dupont       
Title:   Secretary     

5